April 17, 2012 Sonia Gupta Barros Special Counsel United States Securities and Exchange Commission Washington, D.C. 20549 Re: Puravita Corporation Post-Effective Amendment to Registration Statement on Form S-1 Filed February 27, 2012 File No. 333-172892 Dear Ms. Barros; Our initial POS AM No. 2 missed several changes which were made in response to your comments of March 9, 2012 therefore we have submitted POS AM No. 3 which includes those changes for your review. Very truly yours, /s/ Rory O’Dare Rory O’Dare President
